Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 23, “the drying device” lacks antecedent basis because it has not been positively claimed previously.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 11-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Betts, Sr (5,884,784) in view of Kern (5,452,875). Betts teaches a .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Betts, Sr (5,884,784) in view of Kern (5,452,875) as stated above and further in view of Molteni (CA2899535).  As stated above, Betts in view of Kern teaches the limitations of claim 14, including a station with a main body. For claim 15, Betts in view of Kern fails to teach that the main body includes an additional section disposed adjacent the main body, and wherein the main body and the additional section are separated by an opening through which one or more cords pass through. Molteni teaches a main body (100, lower panel) that includes an additional section (60) disposed adjacent the main body, and wherein the main body and the additional section are separated by an opening (102) through which one or more cords could pass through.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Betts in view of Kern by adding an additional section at the top thereof, such as is taught by Molteni, to add an additional panel surface with a channel there between for brackets, cords, etc.
s 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Betts (5,884,784) in view of Kern (5,452,875) as stated above, and further in view of Byrd (6,581,891).  As stated above, Betts in view of Kern teaches the limitations of claim 16, including a station with a main body. For claim 17, Betts in view of Kern fails to teach that the overhang extends outwardly from the front exterior surface at an angle that is less than ninety degrees.  Byrd teaches an overhang (16) that extends outwardly from the front exterior surface at an angle that is less than ninety degrees via an adjustable buckle (58; Fig. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Betts in view of Kern, by making the overhang adjustable, such as is taught by Byrd, to provide better access to and view of the items in the openings and the rear portion of the overhang.
For claim 21, because of the adjustment devices of the overhang and surface, it would be possible to have the paint sampling surface and the overhang extend outwardly from the front exterior surface at the same angle.
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Betts (5,884,784) in view of Kern (5,452,875) as stated above and further in view of Byrd (6,581,891).  As stated above, Betts in view of Kern teaches the limitations of claims 1 and 14, including a station having a drying portion having a main body (vertical portion) and an overhang (horizontal portion). Betts further teaches that the storage portion includes a paint sampling storage portion (40) disposed adjacent the paint sampling surface (32).  For claims 10 and 18, Betts fails to teach that the overhang is adjustable and forms a drawdown bar housing.  Byrd teaches an overhang (16) that extends outwardly from the front exterior surface at an angle that is less than ninety degrees via an adjustable buckle (58; Fig. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Betts in view of Kern, by making the overhang adjustable, such as is taught by Byrd, to provide better access to and view of the items in the openings and the rear portion of the overhang.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Betts, Sr (5,884,784) in view of Kern (5,452,875) as stated above and further in view of Brown et al (2015/0083886).  As stated above, Betts in view of Kern teaches the limitations of claim 1, including a station with a drying portion having an overhang with an opening. For claim 23, Betts in view of Kern fails to teach that the drying portion includes a drying device. Brown teaches an overhang (14) with an opening (28) holding a drying device (20) therein.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Betts in view of Kern by adding a drying device for storage within the opening of the overhang, such as is taught by Brown, to provide a means to dry objects used near the station.

Allowable Subject Matter
Claims 6, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive. 
Responding to the arguments concerning the art rejection of Betts, Sr (5,884,784) in view of Kern (5,452,875):  first, the examiner contends that there is nothing in the claim language that would prevent the paint sampling surface and shelf of the paint sampling portion from being separate parte and there are no features provided for the surface and shelf that distinguish them from the surfaces of Betts.  The applicant is imparting features of the invention in the arguments that are not being claimed. Second, the examiner argues that the paint sampling surface is capable of receiving a card.  There is nothing in the claim that states that needs to be affixed thereto. It should be noted that the card is not even being positively claimed, the surface simply has to be capable of receiving a card. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, even though the surface of Betts includes drain holes, it would still be advantageous to make the structure angled to provide better access to and view of the rear portion of the surface. To state that this advantage is not needed, is mere conjecture.  Advantages don’t need to be specifically expressed in a patent, only to be readily recognized by one skilled in the art. Angled shelves are well known in the art for these purposes. Furthermore, because of the angling mechanism of O’Brien, the surface of Betts could still be positioned horizontally for maximum drainage.  Finally, as stated above, the applicant is imparting features of the invention in the arguments that are not being claimed.  The paint supplies are not even part of the claimed invention; however, great significance is being placed on the station’s features use therewith. The examiner contends that the prior art teaches the structural features as broadly claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is (571)272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
April 5, 2021
						/JANET M WILKENS/                                                                  Primary Examiner, Art Unit 3637